Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Orleans County [James P Punch, A.J.], entered January 17, 2008) to review a determination. The determination found after a tier II hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present—Hurlbutt, J.P, Martoche, Smith, Green and Pine, JJ.